Exhibit 10.2

ASSIGNMENT AND ASSUMPTION OF

ASSET PURCHASE AGREEMENT

Zanesville Facility

THIS ASSIGNMENT AND ASSUMPTION OF ASSET PURCHASE AGREEMENT (this “Assignment”)
is made as of this 19th day of December, 2012 by and between CHT PARTNERS, LP, a
Delaware limited partnership, having an address at 450 South Orange Avenue,
Orlando, Florida 32801 (“Assignor”), and CHT ZANESVILLE OH SENIOR LIVING, LLC, a
Delaware limited liability company, having an address at 450 South Orange
Avenue, Orlando, Florida 32801 (“Assignee”).

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, Assignor hereby assigns, transfers, sets over, assigns and
conveys unto Assignee, and Assignee’s successors and/or assigns, all of
Assignor’s rights, privileges, duties and obligations in, to and under that
certain Asset Purchase Agreement by and between Lima Retirement, L.L.C.;
Zanesville Retirement, L.L.C.; Decatur Retirement, L.L.C.; Council Bluffs
Retirement, L.L.C. and Primrose Cottages, LLC, as Sellers, and Assignor
effectively dated October 30, 2012 (the “Purchase Agreement”), with regard to
the Zanesville Facility (as defined therein), including, without limitation, a
pro-rata share of the earnest money deposits paid pursuant thereto, and all
rights, power and privileges conferred by the Purchase Agreement upon Assignor,
as Buyer therein, and Assignor hereby authorizes Assignee to exercise said
rights, powers and privileges in as full a manner as Assignor is authorized to
exercise the same.

Assignee hereby assumes all obligations of Assignor under the Purchase Agreement
arising from and after the date hereof and agrees to hold harmless, indemnify
and defend Assignor from and against any and all losses, liabilities, damages,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) incurred by Assignor and resulting from Assignee’s failure to
perform such obligations.

Assignor shall indemnify and hold Assignee harmless from any claim, liability,
cost or expense (including without limitation reasonable attorneys’ fees and
costs) arising out of (a) any obligation or liability of Assignor under the
Purchase Agreement which was to be performed or which became due during the
period in which Assignor was the Buyer under the Purchase Contract, and (b) any
obligation or liability of Assignor under the Purchase Agreement arising after
the date hereof relating to acts or omissions occurring prior to the date hereof
during the period Assignor was the Purchaser under the Purchase Agreement.

All capitalized terms not defined in this Assignment shall have the meanings
ascribed to them in the Purchase Agreement. This Assignment may be signed in
counterpart copies, each of which shall be considered an original and which
together shall constitute one and the same instrument. This Assignment is
executed under seal as of the date first above written.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered as of the day and year first above written.

 

ASSIGNOR: CHT PARTNERS, LP, a Delaware limited partnership By:   CHT GP, LLC, a
Delaware limited partnership, its General Partner   By:   CNL Healthcare Trust,
Inc., a Maryland corporation, managing member of general partner     By:  

/s/ Holly J. Greer

      Holly J. Greer, Senior Vice President ASSIGNEE: CHT ZANESVILLE OH SENIOR
LIVING, LLC, a Delaware limited liability company By:  

/s/ Holly J. Greer

  Holly J. Greer, Senior Vice President